Name: Council Regulation (EEC) No 1346/86 of 6 May 1986 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy
 Type: Regulation
 Subject Matter: means of agricultural production
 Date Published: nan

 8.5.86 Official Journal of the European Communities No LI 19/39 COUNCIL REGULATION (EEC) No 1346/86 of 6 May 1986 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament (*), Whereas the intervention price applicable in the beef and veal sector has been fixed at a level lower than that resulting from the application of Article 6 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 3768/85 (3); whereas Greece , Ireland, Italy and the United Kingdom (in respect of Northern Ireland only), which, until 27 April 1986 , applied the system of a premium for the birth of calves provided for in Regulation (EEC) No 1201 / 82 (4), should continue to grant this premium ; Whereas the Commission forwarded to the Council proposals aimed at reorganizing the common organi ­ zation of the markets in beef and veal ; whereas the Council has agreed to reach a decision on the proposals by 31 December 1986 ; whereas , therefore, the present system of premiums should be extended until the said date ; Whereas this premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (5), as last amended by Regulation (EEC) No 3509/ 80 (6); Whereas Italy should be authorized to grant an additional national premium, HAS ADOPTED THIS REGULATION : Article 1 1 . Until 31 December 1986, Greece, Ireland, Italy and the United Kingdom (in respect of Northern Ireland only) shall be authorized to grant a premium for every calf born on their territories during the application of this Regulation and still alive six months after its birth . 2 . The amount of the said premium shall be 9 ECU payable by the EAGGF Guarantee Section . It shall be paid in a single instalment. Article 2 Until 31 December 1986, Italy shall be authorized to grant an additional national premium of not more than 23 ECU per calf still alive six months after its birth , providing that the granting of this premium does not lead to any discrimination between livestock farmers . Article 3 Detailed rules for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 28 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL (') Opinion delivered on 17 April 1986 (not yet published in the Official Journal). 2) OJ No L 148 , 28 . 6 . 1968 , p. 26 . J) OJ No L 362 , 31 . 12 . 1985 , p. 8 . 4) OJ No L 140 , 20 . 5 . 1982 , p. 34 . s ) OJ No L 94, 28 . 4 . 1970, p. 13 . ') OJ No L 367 , 31 . 12 . 1980 , p. 87 .